Citation Nr: 9920992	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  95-08 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) rating for the 
residuals of a laceration of the left (major) index finger.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1969 to August 
1970.  This appeal came before the Board of Veterans' Appeals 
(Board) from a rating action from the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
By means of a December 1996 order, the Board remanded this 
case for further development.  Subsequent to the 
accomplishment of additional development, the RO has 
continued to deny this claim.

As mentioned in our prior remand, the appellant has raised 
the issue of service connection for the residuals of injury 
to the left little finger.  This matter is once again being 
referred to the RO for further action.  

FINDINGS OF FACT

1.  All evidence necessary for the correct disposition of the 
appellant's claim has been developed.

2.  The laceration of the left index finger is manifested 
primarily by a scar causing loss of flexion.


CONCLUSION OF LAW

The criteria for an increased rating to 10 percent for the 
residuals of a laceration of the left index finger have been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Codes 5225, 7805 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

By means of an August 1973 rating action, the appellant 
received service connection for the residuals of a laceration 
of the left index finger, scar.  He contends that he now has 
pain and limitation of motion due to this.

The current medical evidence of record include treatment 
records which indicate that the appellant has received 
treatment for his left index finger on various occasions.  
Report of a VA examination, dated in June 1994, indicates 
that he reported occasional pain and reduced flexion of the 
left index finger.  Examination showed a 1/2 inch scar on the 
dorsal surface of the index finger.  He was able to touch all 
fingers to the thumb.  He could not approximate the index 
finger to the median transverse fold.  Flexion of the left 
index finger was reduced to the distal interphalangeal joint, 
proximal interphalangeal joint, and the metacarpophalangeal 
joint.  There was no motor or sensory loss.  He had good 
strength in grasping.  The diagnosis was laceration of the 
left index (and little) finger by history, reduced flexion, 
left index finger.  The Board also notes that x-rays of the 
left hand taken at that time showed hypertrophic changes in 
the fifth (little) finger.  

A report of a VA examination, dated in September 1997, 
indicates that the appellant reported that he was left hand 
dominant and that this limited his function at work as an 
orthotist in prosthetics.  He reported having received one 
session of physical therapy which did not alleviate the pain 
or decreased range of motion.  He indicated that he wore a 
prosthesis which was helpful.  He stated that he had 
exacerbations of the pain with increased humidity.  
Examination showed a 1.5 x 0.1 cm linear, white scar, located 
horizontally at the base of the proximal interphalangeal 
joint on the left second digit.  The scar was smooth with no 
evidence of keloid formation, adherence, herniation, 
inflammation, swelling, depression, vascular supply 
compromise or ulceration.  The scar was subjectively tender 
on palpation.  He had approximately 50 percent loss of 
flexion.  He was able to fully extend the digit.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Except as otherwise provided 
in the rating schedule, all disabilities, including those 
arising from a single disease entity, are to be rated 
separately, and then all ratings are to be combined pursuant 
to 38 C.F.R. § 4.25.  However, evaluation of the same 
disability or the same manifestation under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.

The appellant's right index finger disability can be 
ascertained by application of the standards set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
Diagnostic Codes (DC) 5225 and 7804.  Under DC 5225, 
favorable or unfavorable ankylosis of the index finger 
warrants a 10 percent rating for either hand (major or 
minor).  The regulation explains, in relevant part, that 
"[w]ith only one joint of a digit ankylosed or limited in 
its motion, the determination will be made on the basis of 
whether motion is possible to within 2 inches (5.1 cms.) of 
the median transverse fold of the palm; when so possible, the 
rating will be for favorable ankylosis, otherwise 
unfavorable."  Under DC 7804, scars that are superficial, 
tender and painful on objective demonstration warrant a 10 
percent rating.  Under DC 7805, scars may also be rated on 
limitation on function of the part affected. 

The Board has reviewed the evidence of record and finds that 
a 10 percent rating is warranted under DC 7805- 5225.  The 
scar, at the base of the interphalangeal joint of the left 
index finger, results in limitation of motion of the part 
affected.  That is, the appellant has 50 percent limitation 
of flexion which would warrant a 10 percent rating for 
favorable ankylosis under DC 7805-5255.  It is noted that the 
United States Court of Appeals for Veterans Claims has held 
that separate ratings may be assigned for scars where 
symptomatology does not overlap.  Esteban v. Brown, 6 
Vet.App. 259 (1994); see also 38 C.F.R. § 4.14 (1995).  In 
this case, the scar, while subjectively tender, is not 
objectively tender and painful, and. therefore, does not 
warrant a compensable rating under DC 7804.  The Board can 
discern no other provisions of the ratings schedule under 
which the appellant could receive an additional separate 
compensable rating for the scar.  Accordingly, the appellant 
is entitled to a 10 percent rating, but no higher, for the 
left index finger scar.  In reaching this decision, the Board 
has resolved reasonable doubt in the appellant's favor.


ORDER

An increased rating of 10 percent for the residuals of a 
laceration of the left index finger is granted, subject to 
the criteria which govern the payment of monetary awards.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 
`

